Citation Nr: 9920317	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  95-01 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim entitlement to service connection for an 
acquired psychiatric disorder (other than post-traumatic 
stress disorder), to include schizophrenia.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran had active duty service from July 1980 to May 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, and subsequent decisions, which denied 
the benefits sought on appeal. 

In light of the applicable laws and a recent decision of the 
U.S. Court of Appeals for Veterans Claims, the Board has 
determined that the issues on appeal are more accurately 
construed as separate claims of "entitlement to service 
connection for an acquired psychiatric disorder (other than 
PTSD), to include schizophrenia" and "entitlement to 
service connection for PTSD."  See Best v. Brown, 10 Vet. 
App. 322 (1997).


FINDINGS OF FACT


1.  In an unappealed decision dated in June 1986, the RO 
denied the veteran's claim of entitlement to service 
connection for a nervous disorder.

2.  The evidence received since the RO's June 1986 decision 
is new, is not cumulative of other evidence of record, and is 
probative of the issue at hand.

3.  The veteran's paranoid schizophrenia, which preexisted 
service, chronically worsened or increased in severity during 
service.  

4.  The veteran has PTSD attributable to her military 
service.


CONCLUSIONS OF LAW

1.  The RO's June 1986 decision, which denied a claim of 
entitlement to service connection for a nervous disorder, is 
final.  38 U.S.C.A. § 7105(b) (West 1991).

2.  New and material evidence has been received since the 
RO's June 1986 decision denying the appellant's claim for a 
nervous disorder, and the claim for an acquired psychiatric 
disorder (other than PTSD), to include schizophrenia, is 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).

3.  The veteran's preexisting paranoid schizophrenia was 
aggravated by her service.  38 U.S.C.A. §§ 1131, 
1153, 5107(a) (West 1991); 38 C.F.R. § 3.306 (1998).

4.  PTSD was incurred as a result of active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.304(f) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

As an initial matter, the Board notes that in a June 1986 
decision, the RO denied a claim of entitlement to service 
connection for a nervous disorder.  A timely appeal was not 
perfected.  The RO's June 1986 decision is final.  See 38 
U.S.C.A. § 7105(b).  However, applicable law provides that a 
claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  See 38 U.S.C.A. § 5108.  

In September 1994, the RO denied a claim of entitlement to 
service connection for post-traumatic stress disorder.  The 
veteran appealed.  This claim was subsequently expanded to 
include a claim for schizophrenia.  The claim for 
schizophrenia was most recently denied in a supplemental 
statement of the case dated in August 1998.  The RO has 
apparently determined that new and material evidence has been 
submitted to reopen a claim for an acquired psychiatric 
disorder, to include a claim for schizophrenia, and denied 
this claim on the merits.  

Although the RO denied the veteran's claim on the merits, the 
Board must determine whether new and material evidence has 
been submitted before it may address the merits of the claim.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

After reviewing the record from a longitudinal perspective, 
the Board agrees with the RO's determination, and finds that 
new and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include a claim for 
schizophrenia.  When a claimant seeks to reopen a claim based 
upon additional evidence, VA must perform a three-step 
analysis.  See Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).  First, VA must determine whether the evidence is new 
and material under 38 C.F.R. § 3.156(a).  Under 38 C.F.R. 
§ 3.156(a), new and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  See also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The Court has indicated that in order to reopen a claim, 
there must be new and material evidence presented or secured 
since the last determination denying the benefit sought.  See 
Elkins, 12 Vet. App. at 213-214.  Accordingly, the Board must 
consider whether new and material evidence has been received 
since the RO's June 1986 decision.

In June 1986, the RO denied the veteran's claim after finding 
that the veteran had not shown that an acquired psychiatric 
disorder was caused or aggravated during her service.  
However, evidence received since the RO's June 1986 decision 
includes an opinion from a VA physician, dated in May 1999, 
which shows that the examiner determined, in part, that the 
veteran had a preexisting schizophrenia that was aggravated 
during her service.  In addition, the claims file includes an 
examination report and an accompanying addendum from the Knox 
Community Hospital, dated in October and November 1996, 
respectively.  The examination report indicates that the 
veteran had a schizotypal personality disorder which was 
aggravated during her service.  The addendum contains 
evidence of a nexus between schizophrenia and the veteran's 
service in the form of an Axis I diagnosis of schizophrenia, 
paranoid type, chronic, and an Axis IV diagnosis noting an 
"initial stressor of being in the military service."  See 
Hernandez v. Toyens, 11 Vet. App. 379 (1998).

As the aforementioned evidence was not of record at the time 
of the RO's June 1986 decision, and as this evidence contains 
competent opinions concerning whether the veteran's 
preexisting schizophrenia was caused or aggravated during 
service, this evidence is not cumulative, and is "new" 
within the meaning of Elkins, supra.  The Board further finds 
that as there was no competent evidence showing that the 
veteran's schizophrenia was aggravated by her service at the 
time of the RO's June 1986 decision, this evidence is 
probative of the issue at hand, and is material.  
Accordingly, the Board finds that new and material evidence 
has been submitted.  The claim for service connection for 
schizophrenia is therefore reopened, and the Board proceeds 
with its review of the evidence on a de novo basis.


II.  Service Connection

As competent evidence of a diagnosis of an acquired 
psychiatric disorder (e.g. schizophrenia) and a nexus to 
active duty have been presented, the veteran's claim for an 
acquired psychiatric disorder (other than PTSD), to include 
schizophrenia, is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).

A review of the veteran's written statements, and the 
transcript from her hearing, held in December 1997, shows 
that the veteran essentially asserts that her schizophrenia 
was caused or aggravated during her service.  Of particular 
note, during her hearing she reported that she had gone to a 
clinic for outpatient psychiatric treatment about once a 
month prior to her service, and that she received psychiatric 
treatment during service.

Service connection may be granted for a disorder incurred or 
aggravated by active duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303 (1998).  A veteran who served during a period of war 
or during peacetime service after December 31, 1946, is 
presumed in sound condition except for defects noted when 
examined and accepted for service.  Clear and unmistakable 
evidence that the disability existed prior to service will 
rebut this presumption.  See 38 U.S.C.A. §§ 1111, 1137 (West 
1991).  A preexisting injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  See 38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a).  In deciding a claim based on 
aggravation, after having determined the presence of a 
preexisting condition, the Board must first determine whether 
there has been any measured worsening of the disability 
during service, and then whether this worsening constitutes 
an increase in disability.  See Browder v. Brown, 5 Vet. 
App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 
(1993).

In determining whether the presumption of soundness applies 
to this veteran, the Board must determine whether an acquired 
psychiatric disorder was noted at the time of entry into 
service.  See 38 C.F.R. § 3.304(b) (1998).  In this case, 
service medical records include an entrance examination 
report which shows that the veteran's psychiatric condition 
was clinically evaluated as normal.  In an accompanying 
report of medical history, and a screening examination 
report, she stated that she had no history of nervous 
trouble, or a nervous condition, respectively.  Accordingly, 
the Board finds that an acquired psychiatric disorder was not 
"noted", as defined by 38 U.S.C.A. § 3.304(b), at entry on 
her period of service, and that the presumption of sound 
condition, therefore, attaches.

Under 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304(b), the 
presumption of soundness may be rebutted by clear and 
unmistakable evidence that an injury or disease existed prior to 
service.  In this case, records from the Tri-County Mental Health 
and Counseling Service (Tri-County), dated between April and May 
of 1980 (prior to the veteran's service), show that the veteran 
received treatment for psychiatric symptoms that included 
hallucinations, delusions, extraordinary beliefs, depression and 
anxiety.  In May 1980, she was diagnosed with schizophrenia.  Her 
medications included Prolixin and Haldol. 

Based on the foregoing, the Board finds that the claims file 
contains clear and unmistakable evidence that rebuts the 
presumption of soundness.  See Doran v. Brown, 6 Vet. 
App. 283, 286 (1994); Gahman v. West, No. 96-1303 (U.S. Vet. 
App. June 4, 1999).  The Board therefore finds that the 
presumption of soundness is rebutted by clear and 
unmistakable evidence that the veteran suffered from 
schizophrenia prior to her entry into service.

The presumption of soundness having been rebutted, the next 
question is whether there was any measured worsening of the 
veteran's schizophrenia during service.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993). 

A January 1981 service medical record contains indications of 
treatment for a "nerves problem."  A mental examination 
report, dated in May 1981, shows that the veteran was found 
to have a schizotypal personality disorder, and that the 
examiner determined that she should be administratively 
discharged.  The veteran's DD Form 214 indicates that the 
veteran was administratively discharged.  The Board further 
notes that a "disposition form" (DA Form 2496) indicates 
that the veteran had received counseling for ten offenses 
between December 1980 and April 1981.  The offenses included 
three episodes of sleeping on duty and four episodes of 
disobedience to orders. 

As for post-service medical evidence, Tri-County records show 
that the veteran had resumed treatment at that facility by at 
least September 1981.  VA outpatient records, dated between 
October 1981 and March 1982, are remarkable for treatment for 
complaints of memory lapses and "shocking sensations."  The 
diagnoses included mitral valve prolapse, seizure disorder, 
anxiety neurosis, depression and rule out epilepsy.  A report 
from Shiraz Rawji, M.D., dated in April 1983, contains a 
diagnosis of paranoid schizophrenia under fair remission.  
The claims file also includes an examination report, and an 
accompanying addendum, from the Knox Community Hospital, 
dated in October and November 1996, respectively.  The 
examination report indicates that the veteran had a 
schizotypal personality disorder during service which was 
aggravated during her service.  The addendum contains an Axis 
I diagnosis of schizophrenia, paranoid type, chronic, and an 
Axis IV diagnosis noting an "initial stressor of being in 
the military service." 	 A VA psychological test report, 
dated in March 1998, contains Axis I diagnoses of 
schizoaffective disorder, depressive type, and PTSD, chronic 
type.  Finally, an opinion from a VA psychiatrist, Winkler 
Devere Bond, M.D., dated in May 1999, shows that Dr. Bond 
reviewed the veteran's claims file and concluded that the 
veteran had paranoid schizophrenia prior to entry into 
service, and that her paranoid schizophrenia was aggravated 
by her service.  

Based on its review of the record, the Board finds that the 
veteran's claim of aggravated schizophrenia is consistent with 
the evidence.  The veteran was diagnosed with schizophrenia prior 
to her service, and she clearly had a history of disciplinary 
problems during service.  A January 1981 service medical record 
contains indications of treatment for a nervous disorder.  In 
particular, the Board finds that Dr. Bond's May 1999 opinion is 
highly probative evidence showing that the veteran's 
schizophrenia was aggravated by her service.  Dr. Bond's opinion 
was based on a complete review of the veteran's file, and was 
accompanied by a rationalized explanation of the applicable 
diagnostic criteria.  Therefore, resolving all doubt in favor of 
the veteran, service connection is established for schizophrenia 
on the basis of aggravation.  See 38 U.S.C.A. §§ 1131, 1153; 38 
C.F.R. § 3.306(b).  As a related matter, the Board notes that the 
claims file includes the opinions of two VA physicians, dated in 
July and October of 1996, respectively, in which it was stated 
that the veteran had a pre-existing schizotypal personality 
disorder which was aggravated during service, and essentially 
resulted in schizophrenia.  However, the Board finds that a claim 
for service connection on a "direct" basis, see 38 C.F.R. 
§ 3.303, is not warranted in light of Dr. Bond's opinion, the 
veteran's testimony concerning her psychiatric treatment prior to 
service, and the fact that the 1996 VA opinions do not account 
for the Tri-County evidence which shows that the veteran was 
diagnosed with schizophrenia prior to her service.  Accordingly, 
the claim for service connection for schizophrenia is granted on 
the basis of aggravation.


III.  PTSD

As competent evidence of a diagnosis of PTSD and a nexus to 
active duty have been presented, the veteran's claim for PTSD 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).

The veteran has filed a claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD) based on 
sexual assault.  Specifically, a review of the veteran's 
written statements and the transcript from her hearing, held 
in December 1997, shows that the veteran asserts that she was 
raped during service on at least seven occasions, not to 
include several occasions in which men allegedly penetrated 
her vagina with their fingers.  In this regard, although the 
veteran asserts that she complained to at least two officers 
and one female sergeant, she did not assert that she ever 
filed a formal complaint.  The RO denied her claim in 
September 1994, and the veteran has appealed.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 U.S.C.A. § 4.125 of this chapter, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Board finds that service connection for PTSD is 
warranted.  Although PTSD was ruled out by a VA examiner in 
July 1996, and a VA examination report, dated in October 
1996, does not contain a diagnosis of PTSD, the Board finds 
that Dr. Bond's May 1999 opinion is highly probative of the 
veteran's claim.  In particular,  Dr. Bond stated that he had 
reviewed the veteran's claims file, and he concluded that in 
addition to aggravated schizophrenia, the veteran developed 
PTSD as a result of her service.  Dr. Bond noted that the 
veteran's traumatic incidents were a central part of her 
recent psychotic symptoms, and stated that it was more likely 
than not that the veteran's PTSD was the result of rape and 
sexual abuse during her service.  The relevant diagnosis was 
PTSD, chronic, secondary to traumatic events occurring while 
on active duty.   The Board further notes that Dr. Bond's 
conclusion is consistent with an Axis I diagnosis of PTSD, 
chronic type, contained in a VA psychological test report, 
dated in March 1998.  Finally, there is a significant body of 
corroborating evidence of the claimed assaults, in the form 
of the veteran's disciplinary record while in service, 
service medical records which show treatment for pregnancy 
and vaginitis, and the veteran's written and oral testimony.  
See VA ADJUDICATION PROCEDURE MANUAL M21-1, Part VI, 
11.38(b)(2) (October 28, 1998); Patton v. West, 12 Vet. 
App. 272 (1999).

Based on the foregoing, and resolving all doubt in favor of 
the veteran, the Board finds that service connection is 
established for PTSD.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(f).
ORDER

Subject to the laws and regulations governing the award of 
monetary benefits, service connection for schizophrenia on 
the basis of aggravation is granted.

Subject to the laws and regulations governing the award of 
monetary benefits, service connection for PTSD is granted.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

